--------------------------------------------------------------------------------

 






Amendment to Pre-Acquisition Agreement


This Amendment to Pre-Acquisition Agreement (the “Amendment”) is made effective
as of May 20, 2005, among Enterra Energy Trust, an open-ended unincorporated
trust governed by the laws of the Province of Alberta and having an office in
the City of Calgary, Alberta (hereinafter called “Enterra”); Rocky Mountain Gas,
Inc., a body corporate incorporated under the laws of the State of Wyoming and
having an office in the City of Riverton, Wyoming (hereinafter called “RMG”);
U.S. Energy Corp., a body corporate incorporated under the laws of the State of
Wyoming and having an office in the City of Riverton, Wyoming (hereinafter
called “USE”); and Crested Corp., a body corporate incorporated under the laws
of the State of Wyoming and having an office in the City of Riverton, Wyoming
(hereinafter called “Crested”). Together, Enterra, RMG, USE and Crested are
sometimes referred to herein as the “parties.”


Terms not defined in this Amendment have the meanings defined in the
Pre-Acquisition Agreement (the “Agreement”).  


Whereas:


A.  The parties have signed the “Agreement” dated February 22, 2005


-  and -


B.  The parties by this Amendment wish to change certain provisions of the
Agreement


Now Therefore in Consideration of the mutual covenants hereinafter set out, and
of the mutual covenants set out in the Agreement, the parties hereby agree that
the following sections of the Agreement (all of which is incorporated herein by
reference) are amended as follows:



1.1.2  
$6,000,002 of the consideration shall be paid by the Deposit ($500,000) and
289,474 Trust Units ($5,500,002 at $19.00 per Trust Unit). The number of Initial
Units to be issued on consummation of the Share Exchange Plan shall be reduced
for the difference between $266,000 and the amount USE pays to purchase the
overriding royalty interests (hereafter referred to as the “Initial Units”).




1.1.8  
Clause (i) is clarified to state that “the completion of the Share Exchange Plan
(to be the day on which articles of share exchange are filed with the Wyoming
Secretary of State, which articles shall be transmitted to the Secretary of
State on the day of the Meeting, for filing on the calendar day following the
Meeting).” The date in clause (iii) is changed to be June 1, 2005. The second
sentence is changed to read “Subject to the satisfaction or waiver of the
conditions set forth in Schedule “A” hereto, Enterra will take up and pay for
all RMG Shares on June 1, 2005.”




1.1.5  
Initial Units is substituted for “cash.” The number of Initial Units which
otherwise would be issued to USE based on its percentage ownership of RMG Shares
shall be reduced by 26,316 (equal to $500,000 divided by $19.00). USE may pay
off some of the Geddes Loan by transfer to Geddes and Company of a portion of
the Initial Units which USE shall receive for its RMG Shares, subject to receipt
by Enterra of applicable representations and warranties by Geddes.


 


--------------------------------------------------------------------------------






1.1.10  
An extension of the Offer past June 1, 2005 will be deemed a change adverse to
the Shareholders.




1.7  
Changed to read “Prior to June 1, 2005, USE shall have obtained the agreement of
Geddes and Company (and Enterra shall have approved of the form of such
agreement) that the collateral security for the Geddes Loan consisting of
4,333,333 RMG Shares held by USE and security in RMG’s interests in the Castle
Rock area mineral leases shall be placed into an independent escrow, and such
RMG Shares and security interests in the Castle Rock area mineral leases (and
releases for the other collateral securing the Geddes Loan) shall be released
(and the certificate for the 4,333,333 RMG Shares and releases on the leases
delivered to Enterra), and the Geddes Conversion Option shall have been
terminated, and the warrants to purchase RMG common stock held by Geddes shall
have been exercised (and all of the warrant shares shall be immediately
cancelled and terminated on the date of completion of the Share Exchange Plan.



Schedule “B” The second sentence of paragraph (3) is changed to read “Prior to
June 1, 2005, USE shall have obtained the agreement of Geddes and Company (and
Enterra shall have approved of the form of such agreement) that the collateral
security for the Geddes Loan consisting of 4,333,333 RMG Shares held by USE and
security in RMG’s interests in the Castle Rock area mineral leases shall be
placed into an independent escrow, and such RMG Shares and security interests in
the Castle Rock area mineral leases (and releases for the other collateral
securing the Geddes Loan) shall be released (and the certificate for the
4,333,333 RMG Shares and releases on the leases delivered to Enterra), and the
Geddes Conversion Option shall have been terminated, and the warrants to
purchase RMG common stock held by Geddes shall have been exercised (and all of
the warrant shares shall be immediately cancelled and terminated) on the date of
completion of the Share Exchange Plan ”



 
 
Paragraphs (16)(a), 16(e) and 16(f) as to tax matters has been modified,
clarified and amended pursuant to the May 5, 2005 letter to Enterra regarding
such matters.



Schedule “C” Paragraphs (3) and (6) are deleted. A new paragraph (7) is added:
“7. No TSX Hold Period on Initial Units; U.S. Restriction on Re-sales; Covenant
to Instruct Transfer Agent to Remove U.S. Restrictive Legend on Compliance with
Rule 904. The Initial Units shall be immediately tradable on the Toronto Stock
Exchange. The Initial Units shall be issued as ‘restricted securities’ under SEC
Rule 144, and therefore will not be tradable on Nasdaq or otherwise disposed of
in the United States except in compliance with U.S. federal and state securities
laws. Enterra covenants that it shall issue instructions to the transfer agent
for the Trust Units to the effect that the U.S. restrictive legend (to be
imprinted on the certificates for the Trust Units) will be removed upon
presentation to the transfer agent of the seller’s compliance with SEC rule
904.” Enterra covenants that if it files a registration statement with the SEC
for re-sale of Trust Units at any time before the second anniversary of
consummation of the Share Exchange Plan, and Enterra determines in good faith
that it is commercially reasonable for Enterra to include therein (on a
piggy-back basis) such of the Initial Units as then are held by the
(then-former) RMG Shareholders, Enterra shall include such Initial
 
 
 
2

--------------------------------------------------------------------------------

 
 
Units in the registration statement and name the (then-former) RMG Shareholders
as sellers, all at Enterra’s sole expense (other than taxes and brokerage fees
which shall be borne by the securityholder). Notwithstanding the foregoing, if
any holder of Initial Units can sell all of such units pursuant to Rule 144 in
any three-month period, Enterra need not include such securityholder in the
registration statement.


Except as changed by this Amendment, the Agreement remains in full force and
effect.




In Witness Whereof the parties hereto have caused this Amendment to be executed
on their behalf by their officers thereunto duly authorized on May 20, 2005 and
effective as of that date.
 



   
ENTERRA ENERGY TRUST
   
by its Administrator
   
ENTERRA ENERGY CORP.
               
Per: /s/ Reg J. Greenslade
   
Reg J. Greenslade, President and CEO
                     
ROCKY MOUNTAIN GAS, INC.
ATTEST:
               
By: /s/ Daniel P. Svilar
 
By: /s/ Mark J. Larsen
Daniel P. Svilar, Secretary
 
Mark J. Larsen, President
                     
U.S. ENERGY CORP.
ATTEST:
               
By: /s/ Daniel P. Svilar
 
By: /s/ Keith G. Larsen
Daniel P. Svilar, Secretary
 
Keith G. Larsen, President
                     
CRESTED CORP.
ATTEST:
               
By: /s/ Daniel P. Svilar
 
By: /s/ Harold F. Herron
Daniel P. Svilar, Secretary
 
Harold F. Herron, President

 
 
 
 
3

--------------------------------------------------------------------------------

 